OPINION
BUSSEY, Judge:
The appellant, Jerry Dale Bussett, was convicted of Knowingly Concealing Stolen *1294Property, in violation of 21 O.S.1971, § 1713, in the District Court of Lincoln County, Case No. CRF-80-23, was sentenced to two (2) years’ imprisonment, and he appeals.
As his sole assignment of error, the appellant alleges that he was placed in double jeopardy since the charge of knowingly concealing stolen property is a lesser included offense of larceny of a domestic animal, 21 O.S.1971, § 1716, of which he was convicted in Payne County.
In Johnson v. State, 611 P.2d 1137 (Okl.Cr.1980), this Court stated:
Traditionally, the test employed to determine whether a person has been placed in jeopardy twice for a single offense has been to ask whether each of the offenses charged requires proof of an additional fact that is not necessary to the other. Thus, a single act may be an offense against two statutes. If each statute requires proof of an additional fact which the other does not, neither multiple prosecutions nor multiple punishments are barred by the prohibition against double jeopardy, even though each offense may arise from the same act or criminal episode. Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932); Collins v. State, 70 Okl.Cr. 340, 106 P.2d 273 (1940).
The elements of concealing stolen property are: (1) knowledge that the property was stolen; and, (2) the act of concealing it in some manner from its rightful owner. Brewer v. State, 554 P.2d 18 (Okl.Cr.1976); Walls v. State, 491 P.2d 320 (Okl.Cr.1971). See, Carter v. State, 595 P.2d 1352 (Okl.Cr.1979). And, in Bellows v. State, 545 P.2d 1303 (Okl.Cr.1976), this Court held that in order to support a conviction for larceny of domestic animals it is necessary to prove: (1) the ownership of the stolen animals; and, (2) the felonious intent on the part of the taker thereof to convert the same to his own use. A review of these essential elements clearly indicates that each offense requires proof of different elements.
The case currently before us is analogous to the case of Coughran v. State, 565 P.2d 688 (Okl.Cr.1977), in which we held that a person guilty of burglary is not excused from being charged with concealment of the property stolen during the burglary. Further, in Walls v. State, 491 P.2d 320 (Okl.Cr.1971), this Court held that testimony that the defendant stole the property did not preclude his being charged with knowingly concealing that stolen property. Accordingly, this assignment of error is without merit.
The judgment and sentence appealed from is AFFIRMED.
BRETT, P. J., concurs.
CORNISH, J., specially concurs.